Citation Nr: 1302213	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome. 

2.  Entitlement to service connection for status-post left rotator cuff surgery.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to January 1964 and December 1990 to August 1991.  He also had service with the Alabama National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012 this matter was last before the Board.  In May 2012, the Board reopened the Veteran's claim for service connection of chronic fatigue syndrome and remanded it for further development.   The remaining claims were remanded as well.

In March 2010 the Veteran was provided a hearing before a Decision Review Officer (DRO).  A transcript of the testimony offered at this hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, the Board remanded it, inter alia, to have the AMC/RO verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  If such service was verified during 1996 in regard to the Veteran's reported left shoulder injury, he was to be afforded a VA examination to address the etiology of his claimed left shoulder disability.  The Board also ordered that the Veteran be afforded VA examinations to address the etiology of his claimed chronic fatigue syndrome, sleep apnea and tinnitus.

The AMC/RO did not verify any periods of ACDUTRA or INACDUTRA, although further service treatment records were obtained in this regard.  Despite the non-verification of ACDUTRA or INACDUTRA, the AMC/RO still scheduled the Veteran for a VA examination to address his left shoulder disability claim and such an examination was conducted in May 2012.  The Veteran was also afforded VA examinations to address his claimed chronic fatigue syndrome and sleep apnea in May 2012.  He cancelled his VA examination for tinnitus and has indicated that he has no desire for another.  See December 2012 Informal Hearing Presentation.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

With respect to the left shoulder injury claim, the examiner offered a negative etiological opinion, noting that the Veteran's 1991 separation examination and the available records did not document any such injury.  However, the Veteran relates a history of injury in 1996 and his representative has taken issue with the failure to attempt to verify the Veteran's dates of ACDUTRA and  INACDUTRA and the examination.  A rotator cuff tendon tear, status-post surgery, was assessed at this examination.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.  Moreover, as the Veteran claims injury to the shoulder in 1996, the examination is clearly based upon an inadequate history.  Barr, 21 Vet. App. at 311.

In May 2012, the Veteran was also afforded VA examinations to address his claims for service connection of chronic fatigue syndrome and sleep apnea.  In regards to chronic fatigue syndrome, the Board requested that an examination be scheduled to ascertain whether it was at least as likely as not that the Veteran had chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War and whether it was at least as likely as not that the Veteran had a current chronic fatigue syndrome that was related to any injury or illness incurred during his active duty service.  See 38 U.S.C.A. § 1117.

In the Disability Benefits Questionnaire (DBQ) the examiner checked "no" with respect to the Veteran ever having been diagnosed as having chronic fatigue syndrome.  However, later in the DBQ the examiner checked "yes" indicating that the Veteran then had, or had had, findings, signs and symptoms attributable to chronic fatigue syndrome, particularly low grade fever, non-exudative pharyngitis, headaches and sleep disturbance, although all but the sleep disturbance had resolved.   Along these lines, the examiner seems to have attributed sleep disturbance to sleep apnea, but it is unclear, particularly as the remainder of the examination seems to indicate that the Veteran had chronic fatigue syndrome.  In terms of etiology, the examiner concluded that it was less likely than not that the Veteran's claimed condition of chronic fatigue syndrome was incurred or caused by the claimed in-service-injury, event or illness, noting that the Veteran's separation examination was normal.  

The examiner did not address the questions posed by the Board, particularly whether the Veteran had chronic fatigue syndrome attributable to an undiagnosed illness related to his service in the Southwest Asia theater of operations during the Persian Gulf War.  Stegall, supra.  Moreover, the examination is unclear as to whether the Veteran has chronic fatigue syndrome at all.  Accordingly, the Board finds that it is inadequate and must be returned.  38 C.F.R. § 4.2.  

Also, the Board notes that the May 2012 examiner assessed sleep apnea.  They also offered a negative etiological opinion based solely on the lack of documented in-service sleep related issues, despite the Veteran's complaints of in-service snoring and sleep difficulty.  As noted above, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The examiner's conclusion does not take the Veteran's provided history into consideration, and the Board thus finds it to be inadequate for deciding the present claim.  Moreover, the examiner's reference to an absence of evidence or simply the "file" does not constitute adequate rationale, as the Veteran's representative has pointed out.  Accordingly, it must be returned.  38 C.F.R. § 4.2.  

Lastly, the Board notes that when the Veteran's claim for tinnitus was last before it, the claim was remanded to afford the Veteran a VA examination to address the etiology thereof.  Such an examination was scheduled, but the Veteran cancelled and has indicated that he does not wish to present to a VA examination.  Nevertheless, as the Veteran's remaining claims are being remanded herein, the Board finds that he should be offered an opportunity to attend a VA audiologic examination as this would be extremely helpful to the Board in deciding ,and possibly awarding, the claim.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran should be advised of the consequences of failing to report to this VA examination, which includes the claim being decided on the evidence of record.  See 38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the National Guard.  Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be specially documented in the claims folder.

2.  If it is determined that the Veteran was on active duty during his left shoulder injury at Camp Shelby in 1996, schedule him for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any left shoulder disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left shoulder disability is attributable to service, particularly the Veteran's reported 1996 left shoulder injury.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

3.  The Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the etiology of his chronic fatigue syndrome.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from his service in the Southwest Asia theater of operations during the Persian Gulf War.  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current chronic fatigue syndrome that is related to any injury or illness incurred during his active duty service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.
The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

4.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any sleep apnea disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether it is as least as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

5.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiners should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that tinnitus is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


